Per Curiam.

Relator objects to the board’s report in two significant respects. Relator’s first objection is that the board erred in finding that the relator did not file an amended complaint adding a DR 1-102(A)(4) violation to count one. Relator’s next objection is that the board erred in failing to find a DR 9-101(C) violation under the facts presented at the hearings. Because of a lack of clear and convincing evidence to support either violation, we overrule both the relator’s objections.
*353We adopt the findings of fact and conclusions of law of the board, but impose a more stringent sanction of a one-year suspension from the practice of law based on the gravity of respondent’s disciplinary violations. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Cook and Glasser, JJ., concur.
Resnick, J., concurs in judgment only.
Douglas, F.E. Sweeney and Pfeifer, JJ., dissent and would adopt the recommendations of the panel and the board.
George M. Glasser, J., of the Sixth Appellate District, sitting for Lundberg Stratton, J.